Title: To George Washington from Robert Stewart, 20 July 1761
From: Stewart, Robert
To: Washington, George


Camp at Stalnaker’s on Holstein River 
My dear Colo. 20th July 1761   
Two days after the Date of my last we March’d from Fort Chiswell (where Stephen, Woodward & their Compys remain) and after a March of six Days we Joind Majr Lewis at this place where I understand a Post is to be Built. On the 16th two runners from the little Carpenter came into Camp, the Day following himself with 42 of his Freinds Encamp’t about ¼ a mile without our advanc’d Sentries, on the 18th he, Willynawa, the Swallow’s Nephew & 5 others of some distinction waited on Colo. Byrd and deliver’d a Talk a Copy of it as well as I can recollect you have Inclos’d—I think the Carpr shews some address in forming (by his Intelligence) an union of all the Savage Nations against us to deter us from leaving our own Fronteirs, and the French Governor refin’d Policy in discouraging the Cherrokees from carrying on the war from which the French can derive no essential advantage and may in Time terminate in the destruction of their Southern Settlements as being the surest method by which we can put an end to the Indian war—a Fever which has confin’d me some Days to my Tent prevented my hearing Colo. Byrd’s answer, but I learn he was very concise, gave them to understand that nothing but their making Peace with Colo. Grant could prevent their destruction to accelerate wch he (Colo. Byrd) was Marching into their Nation, and as they valued their preservation seriously to prosecute the means of procuring Peace.
We as yet know nothing of the Numrs or Situation of the N. Carolina Troops, or whether they are to Join us—We hear that all our Recruiting Parties are got to Reed Creek with only fifty eight Recruits.
We have twelve Officers, a number of the non Commission’d

and near a hundred private out of the 8 Compys here ill with a Fever which seems to be Epedemick and it’s fear’d will go thro’ the whole—we have not yet got near the numr of Carriages or horses necessary to carry us on, nor one Grain of Forrage, our next Post is to be a Big Island and our last at Broad River forty Miles from the Imperial City of Chota—But how our small numbers are to make Roads, Construct Posts, furnish Escortes &Ca &Ca for so great a distance & with the trivial remains Conquer a formidable Nation is to me quite a Mystery! But the will of the Great be done.
It is with great difficulty I am able to write being excessively out of order which obliges me to conclude by begging you’ll forgive the incoherency of the above Scrawl, that you’ll be so good as to offer my Respectfull and obliging Complemts to your Lady & beleive ever to be with the most perfect Esteem and unalterable Regard My Dear Sir Your Most Affecte & Most Obliged hble Servt

Robert Stewart

